Citation Nr: 0534187	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  03-28 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hepatitis C with liver 
damage.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active duty service from April 1957 to March 
1959.

This matter was initially before the Board of Veterans' 
Appeals (Board) from an August 2002 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The August 2002 rating decision 
denied the veteran's service connection claim for hepatitis C 
with liver damage.  In June 2004, the Board denied the claim.  
The veteran thereafter appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  

On May 25, 2005, the Court issued an order that granted a 
joint motion for remand, vacated the Board's June 2004 
decision, and remanded the matter to the Board for action in 
compliance with the motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The joint motion by the parties essentially held that the 
Board, in its June 2004 decision, failed to "ensure that VA 
met its duty to assist Appellant pursuant to 38 U.S.C. 
§ 5103A and its implementing regulations 38 C.F.R. § 3.159(c) 
by requesting all VA medical records identified by 
Appellant."  See page one of joint motion.  

In March 2002, the veteran notified VA that he had been 
treated at the VA hospital in Manhattan, New York.  The joint 
motion noted that a request for these records was not made 
after March 2002.  See page two of joint motion.  


The joint motion also noted, on page two, that in the 
decision of June 2004 the Board indicated that 

"[t]reatment records from all the 
facilities are of records [sic] with the 
exception of Manhattan.  The RO 
previously attempted to obtain records 
from that VAMC in 1992, but was informed 
by the facility that the veteran's 
records were missing.  However, the Board 
does not make a determination that 
further efforts to obtain these records 
would be futile, nor does it state that 
Appellant was ever informed in writing 
pursuant to 38 C.F.R. § 3.159(e) of the 
inability to obtain these VA medical 
records."

Therefore, in order to comply with the joint motion, pursuant 
to this remand, the RO must seek to obtain and associate with 
the claim files all VA medical records relating to treatment 
afforded the veteran at the VA hospital in Manhattan, New 
York.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should seek to obtain and 
associate with the claim files copies of 
all VA medical records associated with 
treatment afforded the veteran at the VA 
hospital in Manhattan, New York since 
1959.  Efforts to secure these records 
must continue until it is determined in 
writing that further efforts would be 
futile.  Ultimately, if the requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, in compliance with the 
notification mandates set out in 
38 C.F.R. § 3.159(e), that fact should be 
noted in the veteran's claim files, and 
he and his attorney so notified in 
writing.

2.  To help avoid future remands, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken before returning the case to 
the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  After completion of the foregoing, 
and after undertaking any indicated 
development and/or notification action, 
the RO should readjudicate the claim on 
appeal, on the merits, in light of all 
pertinent evidence and legal authority, 
to specifically include that cited to 
herein.  The RO must provide full reasons 
and bases for any determination.  If the 
benefit sought on appeal continues to be 
denied, the veteran and his attorney must 
be furnished a supplemental statement of 
the case (SSOC) that includes all of the 
applicable law and regulations.  The 
veteran and his attorney should then be 
afforded the requisite opportunity to 
respond before the case is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to comply with an order of the 
Court, and to accomplish additional development and 
adjudication; it is not the Board's intent to imply whether 
the requested action should be granted or denied.  The 
veteran need take no action until otherwise notified, but he 
may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


